EXHIBIT 99.1 News Release Tutor Perini Announces First Quarter Results · Revenue of $992.9 million, up 9% compared to $912.5 million in Q1 2012 · Diluted EPS of $0.31, up 288% compared to adjusted diluted EPS of $0.08 in Q1 2012 SYLMAR, Calif. (BUSINESS WIRE) May 1, 2013 Tutor Perini Corporation (NYSE: TPC) (the “Company”), a leading civil and building construction company, today reported results for the first quarter ended March 31, 2013. First-Quarter Results Revenues were $992.9 million for the first quarter of 2013 compared to $912.5 million for the first quarter of 2012. Income from construction operations was $36.1 million for the first quarter of 2013 compared to $17.0 million for the first quarter of 2012. Net income for the first quarter of 2013 was $14.8 million compared to a net loss of $1.2 million for the first quarter of 2012. Diluted earnings per share were $0.31 for the first quarter of 2013 compared with a diluted loss per share of $0.03 for the first quarter of 2012. Excluding $3.6 million in discrete tax adjustments and a $2.7 million pre-tax loss on the sale of certain auction rate securities, both of which were recognized in the first quarter of 2012, net income and diluted earnings per share for the first quarter of 2012 were $4.1 million and $0.08, respectively. Net income and diluted earnings per share excluding these adjustments are non-GAAP financial measures, which are discussed below and are reconciled to the most directly comparable GAAP measures in the financial tables attached hereto. Revenues in the first quarter were up 8.8% compared to the same quarter last year due primarily to activity in new hospitality and gaming projects in California, Arizona, and Nevada, work performed in New York in connection with damage caused by Hurricane Sandy, and increased activity in a tunnel project in Washington. The increase in net income in the first quarter was due primarily to the increased revenue described above and a reduction in general and administrative expenses. At March 31, 2013, working capital was $827.9 million, an increase of $80.3 million from $747.6 million at December 31, 2012. The Company believes its financial position and available borrowing under existing credit arrangements are sufficient to support the Company’s current backlog and anticipated new work. The backlog of uncompleted construction work at March 31, 2013 was $5.5 billion, a decrease of $0.1 billion from $5.6 billion reported at December 31, 2012 and a decrease of $0.4 billion from $5.9 billion reported at March 31, 2012. Revenues earned during the first quarter offset the new awards and adjustments to contracts in process, which together added approximately $0.9 billion. Significant additions to backlog during the first quarter of 2013 included two educational building projects in California valued at $234 million, the construction contract for the Hudson Yards South Tower in New York, a $58 million transit signal modernization project in New York, and a $40 million federal facility in Mississippi. Recent Successful Bids Result in a Significant New Volume of Pending Awards In April 2013, the Company’s joint venture with Zachry Construction Corporation and Parsons Corporation was identified as the “apparent best value” bidder for the initial segment of the California High-Speed Rail project, with a bid valued at approximately $985 million, and the Company was also identified as the low bidder for the San Francisco Municipal Transportation Agency’s Third Street Light Rail Program Phase 2 – Central Subway project, with a bid valued at approximately $840 million. These two major pending civil awards are expected to result in the addition of over $1.3 billion of backlog upon execution of the respective contracts. The Company’s total volume of pending awards now stands at $6.5 billion, which includes these two California rail projects, up to $3.7 billion in additional large phases of the Hudson Yards project, and various educational, hospitality and gaming, government, and bridge projects. These awards are expected to enter the Company’s backlog over the next several quarters. Outlook Ronald Tutor, Chairman and Chief Executive Officer, said, “I am pleased with the Company’s strong first-quarter results, which were highlighted by double-digit organic revenue growth in our Building and Specialty Contractors segments and solid profitability across all our segments. In addition, our recent successful civil bids on two major California rail projects provide us with increased confidence and growth visibility over the next several years.” Tutor continued, “The Company is maintaining its fiscal 2013 guidance for revenue in the range of $4.5 billion to $5.0 billion and diluted EPS in the range of $1.65 to $1.90, and we plan to re-evaluate this guidance next quarter based upon the expected impact of new contracts executed between now and then.” Non-GAAP Financial Measures To supplement our consolidated financial statements presented based on accounting principles generally accepted in the United States of America (“GAAP”), we sometimes use non-GAAP measures of income from operations, net income, earnings per share and other measures that we believe are appropriate to enhance an overall understanding of our historical financial performance and future prospects. The Company is providing these measures to provide additional information to facilitate the comparison of past and present operations, and they are among the indicators management uses as a basis for evaluating its financial performance as well as for forecasting future periods. For these reasons, management believes these non-GAAP measures can be useful operating performance measures to be considered by investors, potential investors and others. These measures are not intended to replace the presentation of our financial results in accordance with GAAP, and they should be considered in addition to, and not in lieu of, our GAAP results. The non-GAAP financial measures that we provide may not be comparable to other similarly titled measures of other companies. A table reconciling reported income/loss from construction operations, net income/loss, and diluted earnings/loss per share under GAAP to adjusted income from operations, net income and diluted earnings per share in 2012 is attached. Included in the adjustments to GAAP are the impacts of: (i) $3.6 million of discrete tax expense items related to an increase in unrecognized tax benefits and an adjustment, both associated with certain stock-based compensation items identified during the first quarter of 2012, and (ii) the $2.7 million realized loss on the sale of auction rate securities in the first quarter of 2012. First-Quarter Conference Call The Company will host a conference call at 2:00 PM Pacific Time on Wednesday, May 1, 2013, to discuss the first quarter 2013 results. To participate in the conference call, please dial (877) 703-6105 and enter the passcode 88083314 five to ten minutes prior to the scheduled conference call time. International callers should dial (857) 244-7304 and enter the passcode 88083314. For those unable to participate in the call at the scheduled time, a replay will be available on Wednesday, May 1, 2013 at 3:30 PM Pacific Time through Wednesday, May 8, 2013. To access the replay, dial (888) 286-8010 and enter the replay code 43972785. International callers should dial (617) 801-6888 and enter the replay code 43972785. The conference call will be webcasted live over the internet and can be accessed by all interested parties on Tutor Perini's website at www.tutorperini.com. To listen to the webcast, please visit Tutor Perini's website at least fifteen minutes prior to the start of the call to register, download, and install any necessary software. For those unable to participate during the live webcast, a replay will be available shortly after the call on Tutor Perini's website for 90 days. About Tutor Perini Corporation Tutor Perini Corporation is a leading civil and building construction company offering diversified general contracting and design-build services to private clients and public agencies throughout the world. We have provided construction services since 1894 and have established a strong reputation within our markets by executing large complex projects on time and within budget while adhering to strict quality control measures. We offer general contracting, pre-construction planning, and comprehensive project management services, including the planning and scheduling of the manpower, equipment, materials, and subcontractors required for a project. We also offer self-performed construction services including excavation, concrete forming and placement, steel erection, electrical and mechanical services, plumbing, and HVAC. We are known for our major complex building project commitments as well as our capacity to perform large and complex transportation and heavy civil construction for government agencies and private clients throughout the world. The statements contained in this Release that are not purely historical are forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934, including without limitation, statements regarding the Company’s expectations, hopes, beliefs, intentions or strategies regarding the future and statements regarding future guidance or estimates and non-historical performance. These forward-looking statements are based on the Company’s current expectations and beliefs concerning future developments and their potential effects on the Company. The Company’s expectations, beliefs and projections are expressed in good faith and the Company believes there is a reasonable basis for them. There can be no assurance that future developments affecting the Company will be those that we have anticipated. These forward-looking statements involve a number of risks, uncertainties (some of which are beyond the control of the Company) or other assumptions that may cause actual results or performance to be materially different from those expressed or implied by such forward-looking statements. These risks and uncertainties include, but are not limited to, the Company's ability to successfully and timely complete construction projects; the Company’s ability to win new contracts and convert backlog into revenue; the Company’s ability to realize the anticipated economic and business benefits of its acquisitions and its strategy to assemble and operate a Specialty Contractors business segment; the potential delay, suspension, termination, or reduction in scope of a construction project; the continuing validity of the underlying assumptions and estimates of total forecasted project revenues, costs and profits and project schedules; the outcomes of pending or future litigation, arbitration or other dispute resolution proceedings; the availability of borrowed funds on terms acceptable to the Company; the ability to retain certain members of management; the ability to obtain surety bonds to secure its performance under certain construction contracts; possible labor disputes or work stoppages within the construction industry; changes in federal and state appropriations for infrastructure projects and the impact of changing economic conditions on federal, state and local funding for infrastructure projects; possible changes or developments in international or domestic political, social, economic, business, industry, market and regulatory conditions or circumstances; and actions taken or not taken by third parties, including the Company’s customers, suppliers, business partners, and competitors and legislative, regulatory, judicial and other governmental authorities and officials; and other risks and uncertainties discussed under the heading “Risk Factors” in our Annual Report on Form 10-K for the year ended December 31, 2012 filed with the Securities and Exchange Commission on February 25, 2013. The Company undertakes no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise, except as may be required under applicable securities laws. Contact: Tutor Perini Corporation Jorge Casado, 818-362-8391 Director, Investor Relations www.tutorperini.com Tutor Perini Corporation Consolidated Balance Sheets (In thousands, except par value) March 31, 2013 December 31, (Unaudited) ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Restricted cash Accounts receivable, including retainage Costs and estimated earnings in excess of billings Deferred income taxes Other current assets Total current assets Long-term investments Property and equipment, net Goodwill Intangible assets, net Other Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Current maturities of long-term debt $ $ Accounts payable, including retainage Billings in excess of costs and estimated earnings Accrued expenses and other current liabilities Total current liabilities Long-term debt, less current maturities Deferred income taxes Other long-term liabilities Total liabilities CONTINGENCIES AND COMMITMENTS STOCKHOLDERS’ EQUITY: Preferred stock, $1 par value: Authorized – 1,000,000 shares Issued and outstanding – none - - Common stock, $1 par value: Authorized – 75,000,000 shares Issued and outstanding – 47,575,692 shares and 47,556,056 shares Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ Tutor Perini Corporation Consolidated Statements of Operations (Unaudited) (In thousands, except per share data) Three Months Ended March 31, March 31, Revenues $ $ Cost of operations Gross profit General and administrative expenses INCOME FROM CONSTRUCTION OPERATIONS Other expense, net ) ) Interest expense ) ) Income before income taxes Provision for income taxes ) ) NET INCOME (LOSS) $ $ ) BASIC EARNINGS (LOSS) PER COMMON SHARE $ $ ) DILUTED EARNINGS (LOSS)PER COMMON SHARE $ $ ) WEIGHTED AVERAGE COMMON SHARES OUTSTANDING: BASIC Effect of dilutive stock options and restricted stock units - DILUTED Tutor Perini Corporation Consolidated Statements of Cash Flows (Unaudited) (In thousands) Three Months Ended March 31, March 31, Cash Flows from Operating Activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash from operating activities: Depreciation and amortization Stock-based compensation expense Adjustment of interest rate swap to fair value - Deferred income taxes Loss on sale of investments - Gain on sale of property and equipment ) ) Other non-cash items ) Other long-term liabilities Changes in other components of working capital ) ) NET CASH USED IN OPERATING ACTIVITIES ) ) Cash Flows from Investing Activities: Acquisition of property and equipment ) ) Proceeds from sale of property and equipment Investments in available-for-sale securities - ) Proceeds from sale of available-for-sale securities - Change in restricted cash ) ) NET CASH (USED IN) PROVIDED BY INVESTING ACTIVITIES ) Cash Flows from Financing Activities: Proceeds from debt Repayment of debt ) ) Business acquisition related payments - ) Issuance of common stock and effect of cashless exercise ) ) Debt issuance costs - ) NET CASH PROVIDED BY FINANCING ACTIVITIES Net Decrease in Cash and Cash Equivalents ) ) Cash and Cash Equivalents at Beginning of Year Cash and Cash Equivalents at End of Period $ $ Supplemental Disclosure of Cash Paid (Received)For: Interest $ $ Income taxes $ ) $ Supplemental Disclosure of Non-Cash Transactions: Property and equipment acquired through financing arrangements $
